DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a browser which is software per se. Therefore, the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  They are, at best, functional descriptive material per se.
Descriptive material can be characterized as either “functional descriptive material” or “nonfunctional descriptive material.”  Both types of “descriptive material” are nonstatutory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759.  When functional descriptive material is recorded on some non-transitory computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.  Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 10, the prior art teaches some of the limitations of the independent claims. For instance, the Rehman reference teaches storing data parameters locally and making those parameters available between multiple web pages without using a cookie. However, the Examiner was unable to find a prior art reference that teaches all the limitations of the independent claims or that would have been obvious to combine with other prior art to teach all of the limitations of the independent claims. 
With respect to claims 2-9 and 11-20, the claims are allowed based upon their dependency on claims 1 and 10 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rehman et al.				U.S. Publication No. 2006/0095538
Stores data parameters locally and makes them available to multiple web pages without using a cookie.
Marcella et al.				U.S. Patent No. 10,733,246
Identifies a user without using a cookie.
Tola						U.S. Publication No. 2019/0332805
Enhanced tracking of user activity without cookies or tracking pixels.
Abrahams et al.				U.S. Publication No. 2005/0210135
Ubiquitous network presence and access without cookies via a unique customer ID.
Lopatin et al.					U.S. Publication No. 2005/0235155
Delivering cookie functionality without cookies through a file cached in the Internet cache of a user’s computer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/           Primary Examiner, Art Unit 2153